Case 5:21-cv-02139-SVK Document 1-2 Filed 03/26/21 Page 1 of 14




                EXHIBIT B
4/28/2020                  Case 5:21-cv-02139-SVK Document 1-2
                                                        Chegg     Filed
                                                              Terms of Use03/26/21 Page 2 of 14


                            Books      Study      Writing      Flashcards       Math Solver        Tutors     Internships          Sea…         Sign in   More   




   Chegg Terms of Use
   Last Updated: February 19, 2019


                                                                                                                        See also:
                                                                                                                        Privacy Policy
                                                                                                                        General Policies
                                                                                                                        Chegg Tutors Terms of Service
                                                                                                                        Intellectual Property Rights Owner Program
                                                                                                                        Honor Code



   Welcome to Chegg!


   IMPORTANT! PLEASE CAREFULLY READ THESE TERMS OF USE, AS THEY AFFECT YOUR LEGAL RIGHTS AND OBLIGATIONS. These Chegg Terms of Use ("Terms
   of Use") apply to the web sites, mobile apps, applications and other interactive features or services that post a link to these Terms of Use (each, a "Service" and
   collectively, the "Services" or "Chegg Websites"). Chegg, Inc. and our subsidiaries are referred to collectively in these Terms of Use as "Chegg," "Chegg Websites,"
   "we" or "our." "You," "your" and "user" refer to any person or entity using the Services.
   These Terms of Use govern your use of the Services, regardless of how you access them, whether by computer, mobile device, or otherwise; and whether directly
   through our Services, or through any third-party website that links to them ("Linked Services"), and regardless of whether you are a registered user or a guest. By
   using the Services, you agree to the Terms of Use. If you do not agree to the Terms of Use, you are not authorized to use the Services and you must cease all such
   use immediately.

   ARBITRATION NOTICE: UNLESS YOU OPT OUT OF ARBITRATION WITHIN 30 DAYS OF THE DATE YOU FIRST AGREE TO THESE TERMS OF USE BY FOLLOWING
   THE OPT-OUT PROCEDURE SPECIFIED IN THE "ARBITRATION" SECTION BELOW, AND EXCEPT FOR CERTAIN TYPES OF DISPUTES DESCRIBED IN THE
   "ARBITRATION" SECTION BELOW, YOU AGREE THAT DISPUTES BETWEEN YOU AND CHEGG WILL BE RESOLVED BY BINDING, INDIVIDUAL ARBITRATION AND
   YOU WAIVE YOUR RIGHT TO PARTICIPATE IN A CLASS ACTION LAWSUIT OR CLASS-WIDE ARBITRATION.

   In some instances, both these Terms of Use and a separate document that provides additional conditions may apply to a service or product oﬀered via the Services
   ("Additional Terms"). To the extent there is a con ict between these Terms of Use and any Additional Terms, the Additional Terms will control unless the Additional
   Terms expressly state otherwise.


   Table of Contents
   Account Registration & Termination

   Age and Residence Requirements; U.S. Jurisdiction
   Proprietary Rights

   Your License to Use Chegg Content
   Social Distribution and Widgets

   Digital Content
   User Content and Activities

   Acceptable Use Policy
   Service Modi cations

   Mobile Use

   Email and Text Message Noti cations

   Account Cancellation
   Payments and Payment Processing

   Third-Party Links, Content and Applications

   Linking Policy

   Course Searches and Other Information Speci c to an Academic Institution
   Categories of Homework Help Users

   Homework Help, Study Guide and Note Usage

   Outlines, Study Guides and Notes
   Career Information and Jobs

   Learning Courses


https://www.chegg.com/termsofuse/                                                                                                                                       1/13
4/28/2020                   Case 5:21-cv-02139-SVK Document 1-2
                                                         Chegg     Filed
                                                               Terms of Use03/26/21 Page 3 of 14

   Test Prep Services
                               Books
   Bibliography and Citation Services
                                           Study      Writing       Flashcards     Math Solver        Tutors      Internships          Sea…         Sign in   More   



   Tutoring Service

         Interaction with Tutors and Use of Lesson Services
         Tutoring Attachments

   Disclaimer of Warranties

   Limitations of Liability; Waiver
   Indemnity

   Export

   Reporting Copyright and Other Intellectual Property Violations

   Legal Disputes
         General

         Arbitration Rules, Governing Law, Jurisdiction and Venue

         Arbitration Process

         Arbitration Location and Procedure
         Arbitrator's Decision

         Fees

         Changes
   Policies

   Privacy Policy
   Chegg Credit
   Chegg Discount Codes, Bonuses, Coupons, Loyalty Programs, Points Programs & Other Promotions

   Return of Digital Access Codes
   Tax
   Supplemental Materials

   Asset Ownership
   Certain Payments and Renewals
   Free Trial Memberships

   Chegg Honor Code
   A message to students

   A message to educators
   Miscellaneous
   Changes

   Entire Agreement
   Contacting Chegg



   Account Registration & Termination

   Chegg provides a variety of services, both online and oﬄine, designed to improve the overall academic experience and help users save money. You may only have
   one Chegg account for use of the Services. You may not create or use more than one account, and you may not share your account or any of the Services with
   others. All information you provide to create an account must be accurate and complete. You may not impersonate any other person or use a name that is not your
   own. It is your responsibility to update your account information to keep it current and accurate. When you set up an account, you must also choose a password.
   You are solely responsible for maintaining the con dentiality of your password, and for any and all use of your account. You agree not to use the account,
   username, or password of another user at any time, nor to disclose your password to any third-party. You agree you will not sell or share or otherwise transfer
   your membership or any membership rights. You agree to notify Chegg immediately if you suspect any unauthorized use of your account or access to your
   password. Chegg has the right to terminate your account for any reason at our sole discretion without notice to you.


   Age and Residence Requirements; U.S. Jurisdiction
   The Services are available to individuals age 13 and over. If you are between the ages of 13 and the age of majority where you live, you must review these Terms of
   Use with your parent or guardian to con rm that you and your parent or guardian understand and agree to it. You may register for an account regardless of where
   you live. Textbook rentals and sales are only available to residents of the United States. All nancial transactions will be processed in U.S. dollars. The Services are
   not intended for distribution or use in any jurisdiction or country where such distribution or use would be contrary to law or regulation or which would subject
   Chegg to any registration requirement within such jurisdiction or country. By registering, you certify that you are not on any list of restricted persons with whom it
   is unlawful for a U.S. company to do business. Chegg operates the majority of its Services in the United States. Chegg makes no representations or warranties that

https://www.chegg.com/termsofuse/                                                                                                                                         2/13
4/28/2020                 Case 5:21-cv-02139-SVK Document 1-2
                                                       Chegg     Filed
                                                             Terms of Use03/26/21 Page 4 of 14
   the Services are appropriate for use or access in other locations. Anyone using or accessing the Services from other locations does so on their own initiative and is
           
   responsible   for compliance Books
                                  with UnitedStudy
                                               States' and local laws regarding
                                                         Writing      Flashcards online conduct  and acceptable
                                                                                        Math Solver             content,
                                                                                                           Tutors        if and to the extent
                                                                                                                      Internships              
                                                                                                                                              such laws are
                                                                                                                                           Sea…             applicable.
                                                                                                                                                         Sign  in More
   reserve the right to limit the availability of the Services and/or the provision of any content, program, product, service or other feature to any person, geographic
                                                                                                                                                                        We

   area, or jurisdiction, at any time and in our sole discretion, and to limit the quantities of any such content, program, product, service or other feature that we
   provide.


   Proprietary Rights
   The Services are owned and operated by Chegg. Unless otherwise explicitly speci ed by Chegg, all materials that are included in or otherwise a part of the
   Services, including past, present, and future versions, domain names, source and object code, the text, site design, logos, graphics, bibliographic and citation
   information, citation guides, icons, and book cover images, as well as the selection, assembly and arrangement thereof and the "look and feel" of the Services
   (collectively, "Chegg Content"), are owned, controlled, or licensed by Chegg or Chegg's third-party partners. Chegg Content is protected from unauthorized use,
   copying and dissemination by copyright, trademark, patent, and other laws, rules, regulations and treaties. All rights in images of books or other publications
   included in the Services are reserved by the copyright owners of such materials. Portions of the bibliographic and citation content included in the Services are
   supplied by third-parties. Any unauthorized use of Chegg Content is prohibited. Any unauthorized use of the materials appearing on the Services may violate
   copyright, trademark, patent, and other applicable laws, rules, regulations, and treaties, and could result in criminal or civil penalties.


   Your License to Use Chegg Content

   Subject to your compliance with these Terms of Use, Chegg grants you a limited, personal, non-exclusive, non-commercial, revocable and non-transferable license
   to view the Chegg Content. You may only use the Services for your own personal use. You agree not to view, copy, or procure content or information from the
   Services by automated means (such as scripts, bots, spiders, crawlers, or scrapers), or to use other data mining technology or processes to frame, mask, extract
   data or other materials from the Chegg Content (except as may be a result of standard search engine or Internet browser usage), unless formally authorized by
   Chegg under separate written agreement. No materials from the Services may be copied, reproduced, modi ed, republished, downloaded, uploaded, posted,
   transmitted, or distributed in any form or by any means without Chegg's prior written permission or as expressly provided in these Terms of Use. When you
   download or use the Chegg Content as authorized by these Terms of Use, you must: (a) keep intact any and all copyright and other proprietary notices; (b) make
   no modi cations to the Chegg Content; and (c) not copy or adapt any object code associated with the Services or reverse engineer, modify or attempt to discover
   any source code associated with the Services, or allow or assist any third-party (whether or not for your bene t) to do so. All rights not expressly granted herein
   are reserved. Where you purchase a subscription or a license to access any Chegg Content, you may not share that subscription or license with others. Chegg may
   impose reasonable limits on your scope of access to Chegg Content, including limits on time or number of materials accessed or machines used to access such
   Content, to prevent unauthorized third-party access to or use of that Content.


   Social Distribution and Widgets
   Chegg may allow you but only through express written permission to engage in certain personal uses of Chegg Content that include the ability to share certain
   Chegg Content with others ("Social Distribution"). For example, the Services may allow you to send certain Chegg Content to friends, display Chegg Content on
   your personal web site or post Chegg Content on a third-party web site. You agree that you will not imply that you and Chegg are aﬃliated in any way or that
   Chegg approves of your comments. We reserve the right to revoke our permission for Social Distribution at any time and for any reason, and you agree to
   immediately cease Social Distribution upon notice of revocation and to comply with any terms we post in connection with the Social Distribution of Chegg
   Content.
   Similarly, the Services may provide content that you may choose to embed on your personal web page, third-party web site or social networking site by pasting
   the HTML or other code provided by us (typically labeled as an embed code) ("Widgets"). Widgets are Chegg Content and subject to the limited, revocable license
   described above. We may discontinue providing the services necessary for the Widgets to operate or we may disable Widgets you have embedded at any time for
   any reason without any liability to you. You agree that our permission to you to use Widgets does not provide you (or any third-party) with any intellectual property
   rights in or to the Widget or any Chegg Content made available via any Widget.


   NOTICE TO THIRD-PARTY SITES: Any Chegg Content made available in connection with your site, or otherwise, by our Widgets, third-party widgets or otherwise,
   is our exclusive property and no grant of any intellectual property rights is made by us. We retain the right to demand that you cease any use of Chegg Content
   upon notice.


   Digital Content
   If you receive as part of your order access codes, passwords or downloads for online eBooks or publisher created online digital services content ("Digital Content"),
   then, when activating the codes, downloading content or logging in to access or use Digital Content, you may be required to agree to certain additional terms and
   conditions ("Digital Content Terms") before you may access the Digital Content. Read the Digital Content Terms for each Digital Content you rent or purchase, as
   diﬀerent Digital Content may come with diﬀerent restrictions or may be updated from time to time. If there is a con ict between the Digital Content Terms and
   these Terms of Use, the Digital Content Terms supersede the Terms of Use only to the extent of your use of the relevant Digital Content.


   User Content and Activities
   When you submit, post, upload, embed, display, communicate, link to, email or otherwise distribute or publish any review, problem, suggestion, idea, solution,
   question, answer, class notes, course outline bibliographic and citation information comment, testimonial, feedback, message, image, video, text, pro le data or
   other material ("User Content") to Chegg, any Chegg employee or contractor, or a Chegg Website, you grant Chegg and our aﬃliates, licensees, distributors,
   agents, representatives and other entities or individuals authorized by Chegg, a non-exclusive, worldwide, perpetual, unlimited, irrevocable, royalty-free, fully
   sublicensable (through multiple tiers) and fully transferable right to exercise any and all copyright, trademark, publicity, and database rights you have in the
   content, in any media known now or in the future, and to make, use, reproduce, copy, display, publish, exhibit, distribute, modify, sell, oﬀer for sale, create
   derivative works based upon and otherwise use the User Content.



https://www.chegg.com/termsofuse/                                                                                                                                             3/13
4/28/2020                 Case 5:21-cv-02139-SVK Document 1-2
                                                       Chegg     Filed
                                                             Terms of Use03/26/21 Page 5 of 14

   Note that we may create, facilitate or display social advertisements, whereby your name, pro le and photo may be used to advertise products and services to your
   
   network  based on your useBooks        Study
                               of the Services        Writing
                                                and your            Flashcards
                                                          interactions              Math
                                                                       with Chegg. You    Solver
                                                                                       agree         Tutors
                                                                                             that Chegg may useInternships
                                                                                                                your name and pro Sea…            Sign in More
                                                                                                                                    le picture in connection with 
   social ads to advertise products and services to your network based on your use of the Services and your interactions with Chegg and third parties through the
   Services.
   You further agree that Chegg is free to use any ideas or concepts contained in any User Content for any purposes whatsoever, including, without limitation,
   developing, manufacturing and marketing products and services; and creating informational articles, without any payment of any kind to you. You authorize
   Chegg to publish your User Content in a searchable format that may be accessed by users of the Services and the Internet. To the fullest extent permitted by law,
   you waive any moral rights you may have in any User Content you submit, even if such User Content is altered or changed in a manner not agreeable to you.
   Chegg is not required to host, display, or distribute, and may remove at any time, any User Content. Chegg reserves the right to change the format, sizing, and any
   other display speci cations of the Content as it sees t.
   You represent and warrant that (i) you own the User Content submitted by you on, through or in connection with the Services, or otherwise have the right to grant
   the licenses set forth in this section, and (ii) the posting of your User Content on, through or in connection with the Services and/or Linked Services does not violate
   the privacy rights, publicity rights, copyrights, contract rights or any other rights of any person or entity. Upon Chegg's request, you will furnish Chegg any
   documentation, substantiation or releases necessary to verify your compliance with these Terms of Use.
   Except as otherwise described in the posted Privacy Policy, or other agreement on the Services presented at the time you provide your User Content (de ned
   below), you agree that your User Content will be treated as non-con dential and non-proprietary and will not be returned. You acknowledge and agree that your
   relationship with Chegg is not a con dential, duciary, or other type of special relationship, and that your decision to submit any User Content does not place
   Chegg in a position that is any diﬀerent from the position held by members of the general public, including with regard to your User Content. None of your User
   Content will be subject to any obligation of con dence on the part of Chegg.

   It is our policy not to accept or consider content, information, ideas, suggestions or other materials other than those we have speci cally requested, to which
   certain speci c terms, conditions and requirements may apply. This is to avoid any misunderstandings if your ideas are similar to those we have developed or are
   developing independently.

   You agree that Chegg has no obligation to monitor or enforce your intellectual property rights to your User Content but has the right to protect and enforce its and
   its licensees' rights to your User Content. You further acknowledge and agree that, to the fullest extent permitted by applicable law, Chegg will not have any
   obligation to you with regard to User Content and that Chegg may or may not monitor, display or accept your User Content and may delete it at any time. We may,
   but are not obligated to, review User Content prior to posting it on or distributing it through the Services, or allowing them to be distributed through the Services.
   This includes private messages exchanged by you and other users through the Services. This "User Content and Activities" section shall survive any expiration or
   termination of your relationship with Chegg.


   Acceptable Use Policy
   You are solely responsible for the User Content you submit, through or in connection with our Services, and any material or information that you transmit to other
   users and for your interactions with other users. When you contribute, upload or otherwise provide User Content via the Services, you agree to comply with the
   following Community Usage Rules. In addition to removing such prohibited materials, Chegg may terminate the responsible accounts, and/or report such activities
   to law enforcement authorities as appropriate.


   Prohibited User Content includes, but is not limited to, material that Chegg determines:

       is patently oﬀensive or promotes or otherwise incites racism, bigotry, hatred or physical harm of any kind against any group or individual;

       harasses or advocates harassment of another person;

       exploits people in a sexual or violent manner or contains nudity, excessive violence, or oﬀensive subject matter or contains a link to an adult or otherwise
       objectionable website;

       posts information that poses or creates a privacy or security risk to any person;

       constitutes or promotes information that you know is false or misleading or promotes illegal activities or conduct that is abusive, threatening, obscene,
       defamatory or libelous;

       constitutes or promotes an illegal or unauthorized copy of another person's copyrighted work, such as providing pirated computer programs or links to them,
       providing information to circumvent manufacturer-installed copy-protect devices, or providing pirated music or links to pirated music les;

       involves the transmission of "junk mail," "chain letters," or unsolicited mass mailing, instant messaging, "spimming," or "spamming";

       contains restricted or password only access pages or hidden pages or images (those not linked to or from another accessible page) or solicits or is designed to
       solicit passwords or personal identifying information for commercial or unlawful purposes from other users;

       furthers or promotes any criminal activity or enterprise or provides instructional information about illegal activities including, but not limited to, making or
       buying illegal weapons or providing or creating computer viruses;

       involves commercial activities and/or sales without prior written consent from Chegg such as contests, sweepstakes, barter, advertising, or pyramid schemes;

       includes a photograph or video of another person that you have posted without that person's consent;

       violates or attempts to violate the privacy rights, publicity rights, copyrights, patent rights, trademark rights, contract rights or any other rights of any person.

   Prohibited activities include, without limitation:


https://www.chegg.com/termsofuse/                                                                                                                                              4/13
4/28/2020                 Case 5:21-cv-02139-SVK Document 1-2
                                                       Chegg     Filed
                                                             Terms of Use03/26/21 Page 6 of 14
       unauthorized advertising to, or solicitation of, any user to buy or sell any products or services;
                           Books Study Writing Flashcards Math Solver Tutors Internships                                        Sea…        Sign in More
       circumventing or modifying, attempting to circumvent or modify, or encouraging or assisting any other person in circumventing or modifying any security
                                                                                                                                                                       


       technology or software that is part of our Services;

       activity that involves the use of viruses, bots, worms, or any other computer code, les or programs that interrupt, destroy or limit the functionality of any
       computer software or hardware, or otherwise permit the unauthorized use of or access to a computer or a computer network;

       modifying, copying, distributing, downloading, scraping or transmitting in any form or by any means, in whole or in part, any content from the Services;

       covering or obscuring the banner advertisements and/or safety features (e.g., report abuse button) on your personal pro le page, or any Chegg page via
       HTML/CSS or any other means;

       any automated use of the Services, such as, but not limited to, using scripts to send messages or posts;

       interfering with, disrupting, or creating an undue burden on the Services or the networks or services connected to the Services;

       displaying an unauthorized commercial advertisement on your pro le, or accepting payment or anything of value from a third person in exchange for your
       performing any commercial activity using the Services on behalf of that person, such as placing commercial content on review posts or solutions, links to e-
       commerce sites not authorized by Chegg, or sending messages with a commercial purpose;

       activity unrelated or disruptive to the Services, such as intentionally distributing the wrong solutions to problems, submissions that force browsers to scroll
       horizontally, large blank or content-free submissions, "Bumping" multiple older topics (posting in them well after the last post), posting multiple identical or
       near-identical messages or topics, including "fad" topics, hard-to-read topic titles (e.g., ALL CAPS, AlTeRnAtE cApS, no spaces, no or excessive punctuation), or
       multiple hard-to-read or nonsensical messages in a single or multiple topics; or

       using the Services in a manner inconsistent with any applicable law.



   Service Modi cations
   Chegg reserves the right, in our sole discretion, to make changes to or discontinue any of the Services at any time. Any description of the Services provided by
   Chegg is not a representation that the Services are working or will always work in that manner, as Chegg is continuously updating the Services, and these updates
   may not always be re ected in the Terms of Use.


   Mobile Use
   The Services may oﬀer features and services that are available to you via your mobile device. These features and services may include, without limitation, the
   ability to upload content to the Services, receive messages from the Services, download applications to your mobile phone or access features from the Services
   (collectively, the "Mobile Features"). We may charge for Mobile Features and these charges will be disclosed prior to completion of registration for the Mobile
   Feature. Also, standard messaging, data and other fees may be charged by your carrier. Carrier fees and charges will appear on your mobile bill or be deducted
   from your pre-paid balance. Your carrier may prohibit or restrict certain Mobile Features and certain Mobile Features may be incompatible with your carrier or
   mobile device. Contact your carrier with questions regarding these issues.
   If you change or terminate your mobile account, you agree to promptly update your Chegg account information so that any messages or notices from Chegg
   regarding the Services are sent to you and not to the person who is assigned your old number.
   For any of our mobile apps, you agree that the third-party store or platform through which our apps are available (including, without limitation, the Apple App
   Store) is not liable to you in connection with our apps. If you use any ISBN scan feature of the Services, you are responsible for verifying the accuracy of the
   scanned code before relying on it.


   Email and Text Message Noti cations
   Noti cations or receipts from Chegg will be delivered to you by email at the address you provided to Chegg when you created your account or as later updated.
   You may also opt to receive text message reminders from Chegg, as a courtesy to you. Please review our text message mobile disclosures, which are incorporated
   into the Terms of Use. Chegg may contact you, sometimes through an automated or pre-recorded message, using the phone numbers you provide to Chegg,
   including wireless numbers, to remind you that rental books are due to be returned or otherwise provide the Services. You are still responsible for compliance with
   the Terms of Use, including, e.g., timely return of your books, whether or not you receive such reminders via email, text or otherwise. Chegg will not ask you for
   your personal information, account username, and password, or any information about you or your method of payment via email or text message. If you receive
   such an email or text message purportedly from Chegg, it is fraudulent and Chegg will have no responsibility for any misuse of any information you provide as a
   result.


   Account Cancellation
   You may request cancellation of your account at any time throughout your use of our Services. To the fullest extent permissible under applicable law, your account
   will only be cancelled and closed after you have returned all books that have been rented to you (if any) and all transactions have been processed including
   payment of assessed penalties or the cashing of any refund check, if applicable. Chegg may cancel your account in its sole discretion any reason, including but not
   limited to inactivity or misuse. Even if your account is cancelled, your photos, bibliographic and citation information, comments, likes, friendships, and any other
   data you have shared via the Services may persist within the Service after cancellation of your account (for example, if your content has been reshared by others).


   Payments and Payment Processing
   Validation: Chegg may require users of the Services to provide a valid method of payment (e.g., credit or debit card, PayPal account, etc.) tied to an account at a
    nancial institution when they register for an account (to ensure users are able to make applicable payments to Chegg) or upon ordering products or services. If a
https://www.chegg.com/termsofuse/                                                                                                                                          5/13
4/28/2020                Case 5:21-cv-02139-SVK Document 1-2
                                                      Chegg     Filed
                                                            Terms of Use03/26/21 Page 7 of 14
   method of payment is required, you are responsible for ensuring that a valid method of payment is associated with your Chegg account at all times (either the
   original
            
    method of paymentBooks       or a replacement).
                                            Study ToWriting
                                                         con rm your method of payment
                                                                   Flashcards        Mathis Solver
                                                                                            valid, Chegg may initiate
                                                                                                       Tutors         a "pending" charge
                                                                                                                   Internships              
                                                                                                                                         on the account.
                                                                                                                                       Sea…         SignThis
                                                                                                                                                         in charge
                                                                                                                                                             More 
   not be con rmed and, therefore, you will not be charged and it will simply disappear from your nancial statement (usually within seven days - check with your
                                                                                                                                                                   will

    nancial institution for additional information). Please be aware that this pending charge may be initiated each time you edit the payment information for your
   account or place an order that cannot be processed.
   Authorization Holds: For certain transactions (e.g., book rentals, tutoring sessions), we may authorize anticipated charges and taxes from your method of payment.
   The amount of the authorization sought will depend on the transaction and may also vary depending on the nature of the payment method you have provided.
   This is sometimes referred to as an authorization hold and these funds may not be available for your use. If the fees incurred exceed the authorization hold (e.g.,
   because of an auto-extension or unreturned, lost, stolen, or damaged book), we may automatically request additional authorization holds. If the provider for your
   method of payment rejects any authorization, you agree that we may charge any other method of payment we have on le for you (without notice to you, unless
   required by applicable law). At the conclusion or termination of an ongoing transaction (e.g., return of a rented book), if the charges do not exceed the amount
   due, the authorization for the amount not utilized will be released per the rules of your payment method provider. The timeframe for an authorization hold to be
   removed will depend on the policies of your nancial institution.You are responsible and liable for ensuring that enough funds are available in connection with the
   payment method used at the time any transaction is processed.
   Other Policies: Where your billing address is requested, you must provide the address and phone number your nancial institution has on record, as well as the
   card's security code (e.g., CVC, CVV, CID). Chegg will make reasonable eﬀorts to process your transactions in a timely manner, but we make no guarantees
   regarding the processing time for charges. Chegg may store your method of payment and you hereby acknowledge and agree that Chegg may charge you for,
   and you will pay for, any charges speci ed on the Services and for any auto-extension or unreturned, lost, stolen, or damaged books associated with your account
   under the terms of your book rental and in accordance with the General Policies. For any books or other materials kept beyond the applicable rental term, you
   agree to be charged the applicable late fees as set out in our General Policies. For any books or other rental materials that are never returned (an item is deemed
   "never returned" if it has not been returned in the period posted in our General Polices) or that are returned damaged, you agree to be charged for the value of the
   item(s) as set out in our General Policies. Chegg reserves the right to place you into collections if you fail to timely pay for the products and services ordered
   through the Services; collections may be done by Chegg or a third-party on Chegg's behalf. You also agree that we may, at our discretion, send your account to a
   collection agency, and recover our reasonable costs of collection from you, if you fail to pay all fees due and owing to Chegg. For security reasons or to otherwise
   con rm a nancial instrument or payment, Chegg may delay mailings of books or otherwise delay providing payments or services even if such delay impacts a
   guaranteed delivery date.


   Third-Party Links, Content and Applications
   There may be links from the Services, or from communications you receive from the Services, to third-party web sites or online features. The Services also may
   include third-party content that we do not control, maintain or endorse.

   Functionality on the Services may also permit interactions between the Services and a third-party web site or online feature, including applications that connect
   the Services or your pro le on the Services with a third-party site. For example, the Services may include a button enabling you to indicate, on your social
   networking page, that you "like" a speci c product on the Services, or a feature that lets you post to your social networking page a link to a speci c product or the
   ability to share content from the Services or your User Content with a third-party, which may be publicly posted on that third-party's web site. Using this
   functionality typically requires you to login to your account on the third-party website. We do not control any of these third-party sites or any of their content.
   Neither Chegg nor its service providers are responsible for the practices of any third-party. Accordingly, you expressly acknowledge and agree that we make no
   representations or warranties about the completeness, accuracy, or existence of any advertising, products, or other materials on or available from third-party sites
   or online features and any reliance placed by you on such materials is at your own risk. YOUR CORRESPONDENCE AND BUSINESS DEALINGS WITH SUCH THIRD-
   PARTIES FOUND THROUGH THE SERVICES INCLUDING, WITHOUT LIMITATION, THE PAYMENT AND DELIVERY OF PRODUCTS AND SERVICES, AND ANY
   TERMS, CONDITIONS, WARRANTIES AND REPRESENTATIONS ASSOCIATED WITH ANY SUCH DEALINGS, ARE SOLELY BETWEEN YOU AND THE THIRD-PARTY.


   Linking Policy
   Chegg grants you the revocable permission to link to the web sites on which these Terms of Use are posted; provided, however, that any link to such a web site: (a)
   must not frame or create a browser or border environment around any of the content on such web sites or otherwise mirror any part of such web sites; (b) must
   not imply that Chegg or the Services are endorsing or sponsoring any third-party or its products or services, unless Chegg has given the third-party prior written
   consent; (c) must not present false information about, or disparage, tarnish, or otherwise, in Chegg's sole opinion, harm Chegg or its products or services; (d) must
   not use any Chegg trademarks without the prior written permission from Chegg; (e) must not contain content that could be construed as distasteful, oﬀensive or
   controversial or otherwise objectionable (in Chegg's sole opinion); and (f) must be owned and controlled by you or the person or entity placing the link, or
   otherwise permit you to enable such link subject to these Terms of Use. By linking to a Chegg Website, you agree that you do and will continue to comply with the
   above linking requirements.
   Notwithstanding anything to the contrary contained in these Terms of Use, Chegg reserves the right to prohibit linking to any Chegg Website for any reason in our
   sole and absolute discretion.


   Course Searches and Other Information Speci c to an Academic Institution
   We may tie your Chegg experience to information about the school you have identi ed to Chegg. For certain schools, the Services enable you to search and
   retrieve information about the materials required for particular courses. Please be aware that course information and assigned materials may change from time to
   time, and Chegg may not receive updated information from the school in a timely manner. Chegg is not responsible for any errors in the information provided in
   the course searches on the Services. Where speci c school names or information relate to a speci c school are displayed, they do not imply any endorsement or
   approval by the school. Except where speci cally stated, Chegg has no aﬃliation with nor endorsement from any academic institution, and school names and
   information are used on the Services only to the extent necessary to organize, identify and permit use of information and sections of the Services that may be
   tailored to students of a particular school, or for other lawful uses.


   Categories of Users


https://www.chegg.com/termsofuse/                                                                                                                                      6/13
4/28/2020                 Case 5:21-cv-02139-SVK Document 1-2
                                                       Chegg     Filed
                                                             Terms of Use03/26/21 Page 8 of 14

   You may use Chegg's homework help services as a "Member" or a "Visitor." "Members" may include a variety of designated levels of members who may be
   
   charged                     Books
             for services according         Study
                                    to the terms of theWriting        Flashcards
                                                          particular oﬀer or registered Math  Solver(a "Free
                                                                                        free members    Tutors    Internships
                                                                                                             Member"),                         
                                                                                                                                        Sea… levels. "Visitors"
                                                                                                                       or other membership             Sign in areMore
                                                                                                                                                                    users
   that have not registered for an account with access to and use of certain aspects of the homework help services, which may be restricted and only available to
   certain Members. The membership levels, the bene ts and pricing of each level of membership may vary and are subject to change at any time, please read the
   terms of any particular level of membership carefully before accepting it. Chegg may modify these levels and bene ts from time to time, and each such
   modi cation is eﬀective as soon as we post it on the relevant Services except to the extent that your particular pricing structure is established in writing for a period
   of time in the future, such as an annual plan. It is therefore important that you review the membership page regularly to ensure you are aware of any such
   changes.


   Homework Help, Study Guide and Note Usage

   Chegg's homework help, study and note services are available merely as informational and study aids and should not be considered substitutes for applicable
   coursework, homework, class and lecture requirements, assignments and related materials. In using the Services, you speci cally agree not to use, claim or submit
   as your own any portion of the help materials. Chegg does not guarantee the accuracy or quality of answers or other study material that appear on the Services,
   some of which may be posted by other users. You further agree the Services may present information that is incorrect or inconsistent when compared to similar
   content and materials, including solutions and their methodologies, provided or preferred by publishers of applicable problems or instructors of applicable courses.


   Outlines, Study Guides and Notes
   Chegg may permit users to upload and in some cases sell content for the purpose of aiding others in the education and learning process. Users may not post
   content owned or created (except if it is in the public domain) by another person and hereby represent and warrant that: (i) each was created by the user and the
   user is the sole owner of all content posted to Services sites and all rights in such content (except for public domain content), including, without limitation,
   copyright and (ii) the posting of Content on or through the Services will not breach the privacy rights, publicity rights, copyrights, contract rights, intellectual
   property rights or any other rights of any third-party. Users agree to pay for all royalties, fees, and any other monies owing to any third-party for any content
   provided by you to the Services. Users of the Services agree to exclude from such content any documents, records or les made accessible to them by (a) your
   school, professor or other instructor, (b) any board of examination, (c) any author or publisher whose works have been used as part of studies or (d) any co-student.
   In creating study related content, students must respect any intellectual property rights that others may have in content. All content posted on the Services must
   be independently created, transformative and non-derivative. It should not be a transcript or recording of another's independent eﬀorts, nor should it copy from
   materials purchased from or created by others. It should go beyond simply summarizing material covered in class or in written or recorded materials, but include
   information raised by students in or outside of class, and independent thought, analysis and commentary. Class notes, for example, must be substantially rewritten
   after class and include independent thought and analysis, research and information; notes that use a lecturer's words or that are not carefully reviewed, rethought
   and rewritten after class are not useful to or appreciated by students, and not permitted on the Services.
   Schools may have their own policies that place restrictions on a student's ability to make commercial use of study materials, even otherwise lawful materials that
   the student has independently created. You are responsible for becoming familiar with such policies, abiding by them, and discontinuing the use of any Services if
   such use is contrary to your school policy or the instruction of your professor.
   Class notes and study guides are solely for the speci c use of students in the designated class for which they are created. Individuals who are not registered for a
   class may not purchase study guides, class notes or outlines for that class. Check the accuracy of all information from study guides, class notes, answers and
   outlines – to the fullest extent permitted under applicable law, Chegg does not guarantee their accuracy or completeness, they are simply an aid to the study
   process.


   Career Information and Jobs
   Chegg's site may help students identify potential careers by providing a basic description for a variety of potential jobs. In some cases, Chegg may provide salary
   ranges for jobs, and point users to potential job opportunities in that eld, based upon your interests and skills that you have represented to Chegg that you
   possess. Chegg may also help identify skills that are commonly required for those jobs and recommend learning materials that (combined with your own eﬀorts)
   may help you achieve better pro ciency with those skills. Chegg's attempts to assess your skills, identify gaps, and match those gaps to available learning materials
   may not be accurate in your particular circumstances. Chegg is simply one starting point, not an exhaustive list of all potential jobs or opportunities that might be
   available to you, and in a fast-changing employment landscape Chegg does not guarantee that the descriptions, salaries and job opportunities set out on our site
   are always up to date, re ect the current job market, or are applicable to the market in your area. We believe that the materials on our site, if you use them and
   apply yourself, can improve your skills and employability. Still, Chegg does not provide in-depth, individualized job counseling, and your success in landing a job in
   a particular career depends on a wide variety of factors. Our system's eﬀorts to identify skills gaps, and recommend learning materials to address those gaps, may
   not result in improved employment prospects; completing recommended classes is in not a guarantee of nding employment in that eld, or any other eld.
   Chegg may also help students or alumni nd internships or entry level jobs or other positions by accepting postings of job descriptions from third-party employers,
   through its Internships.com website or other Chegg Websites. Chegg does not con rm the accuracy of the postings, nor can Chegg know whether a particular
   position has been lled. Chegg may recommend particular job postings to particular users based upon available data about the position or the user, or other
   criteria, but the actual criteria for job positions lie within the discretion of the employer and Chegg makes no representations about the suitability of any candidate
   for any listed position.


   Learning Courses
   Chegg may oﬀer third-party learning videos and instructional material. Chegg does not hire or employ Instructors. We are not responsible for the content of such
   third-party materials, nor the advice provided in such materials. We do not control such materials and, as such, to the fullest extent permitted under applicable law,
   do not guarantee their reliability, validity, accuracy or truthfulness. Completing such courses may provide you with skills and experience that may help your career
   prospects, but as noted above, there are a large number of factors tied to your career and completing such courses is no guarantee of improved employability or
   enhanced career prospects.


   Test Prep Services

https://www.chegg.com/termsofuse/                                                                                                                                          7/13
4/28/2020                 Case 5:21-cv-02139-SVK Document 1-2
                                                       Chegg     Filed
                                                             Terms of Use03/26/21 Page 9 of 14

   Chegg may oﬀer services to help students prepare for a variety of standardized tests. Any test prep courses branded as Chegg's and oﬀered through the Chegg
   
   Websites 
            are copyrighted andBooks      Study
                                   the property      Writing
                                                of Chegg, Inc., andFlashcards
                                                                    are for the sole Math  Solver
                                                                                     personal        Tutorsuse Internships
                                                                                              non-commercial    of individuals who register    
                                                                                                                                    Sea… with Chegg
                                                                                                                                                 Sign and
                                                                                                                                                      in pay
                                                                                                                                                          More
                                                                                                                                                             for
   such services, subject to these Terms of Use. Chegg test prep services are not endorsed nor aﬃliated with the companies who oﬀer the test itself.


   Bibliography and Citation Services
   Chegg may oﬀer citation, bibliography and plagiarism checker services, including but not limited to, EasyBib, BibMe, Cite This For Me, Citation Machine, Normas
   APA and other writing tools through the Chegg Websites to help students and their educators develop student reading and writing skills. To the fullest extent
   permitted under applicable law, Chegg does not guarantee the accuracy or quality of content that appears on the Services in connection with such citation,
   bibliography and plagiarism checker services and other writing tools.


   Tutoring Services
   Chegg may also make online tutoring services available through Chegg Websites ("Tutoring Services"). The following sections that include "Tutors" or "Tutoring" in
   the heading relate speci cally and only to Tutoring Services. If there is any con ict between this Tutoring Services section and these Terms of Use, the tutoring
   sections control within respect to the Tutoring Services. Tutoring sections are not applicable to other Chegg Services or Websites or any area outside of the
   tutoring services websites.
   You understand and agree that Chegg acts only as an interface to facilitate communications between users and Tutors and to collect payment from users on
   behalf of Tutors. THE TUTORING SERVICES COMPRISE AN ONLINE PLATFORM WHICH FACILITATES THE CONNECTION BETWEEN USERS AND TUTORS
   FEATURED ON THE SITE AND VIA THE SERVICES. YOU UNDERSTAND AND AGREE THAT CHEGG IS NOT A PARTY TO ANY AGREEMENTS ENTERED INTO
   BETWEEN USERS AND TUTORS. TUTORS ARE INDEPENDENT CONTRACTORS, NOT EMPLOYEES OR AGENTS OF CHEGG. CHEGG HAS NO CONTROL OVER THE
   LESSON SERVICES OR CONDUCT OF USERS, TUTORS AND OTHER USERS OF THE SITE AND SERVICES.
   Certain areas of the Chegg Websites (and your access to or use of certain Services or Chegg Content) including any policy pages may have diﬀerent terms and
   conditions posted or may require you to agree with and accept additional terms and conditions. If there is a con ict between these User Terms of Service and
   terms and conditions or policies posted for a speci c area of the Chegg Websites, Services or Chegg Content, the later terms and conditions will take precedence
   with respect to your use of or access to that area of the Chegg Websites, Services or Chegg Content, as applicable. Policies relating to Tutoring Services may be
   found here, and are hereby incorporated into this Agreement.

   PLEASE NOTE THAT CHEGG DOES NOT CONFIRM THE INFORMATION IN A TUTOR’S PROFILE, THEIR COMPETENCY, THEIR BACKGROUND NOR THEIR
   PROFICIENCY IN THE SUBJECT MATTERS WHERE THEY OFFER THEIR SERVICES. CHEGG CANNOT AND DOES NOT CONTROL THE SERVICES PERFORMED BY
   TUTORS FOR USERS, OR THE ACTIONS OF ANY TUTORS, USERS OR OTHER USERS OF THE SITE AND SERVICES. CHEGG IS NOT RESPONSIBLE FOR THE
   ACTIONS OF TUTORS, USERS, THIRD-PARTIES AND OTHER USERS OF THE SITE AND SERVICES. ACCORDINGLY, ANY MEETINGS (VIRTUAL OR OTHERWISE)
   BETWEEN USERS, TUTORS OR ANY OTHER THIRD-PARTIES AND ANY PURCHASES OF LESSON SERVICES PROVIDED BY TUTORS ARE DONE AT THE USER'S
   RISK, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.

   Chegg is not responsible for the use or exchange of any information or les between Tutors and users. Further, Chegg does not control, nor is it responsible for,
   the truth, accuracy, completeness, safety, timeliness, quality, legality or applicability of anything said or written by Tutors or users. Accordingly, we encourage you
   to communicate directly with others you may come into contact with as a result of your use of the Chegg Websites and Services.


   Interaction with Tutors and Use of Lesson Services
   Chegg acts as a technology service that facilitates provision of Lesson Services between users and Tutors and does not make decisions related to the provision of,
   or otherwise exercise control or supervision over, Lesson Services or contents thereof. Chegg does not endorse any Tutor and you are responsible for determining
   and con rming the identity and suitability of the Tutors interacted with as a result of your use, or use by any third-party, of the Chegg Websites and Services.
   Chegg does not endorse any Tutors. In addition, although the Chegg Tutor Terms of Service require Tutors to provide accurate information, we cannot con rm or
   test any Tutor's purported identity or academic quali cations or experience. We are not your agent or the agent of any Tutor. If you ever believe that another User
   or Tutor has violated law or is defrauding, threatening or endangering anyone, Chegg urges you to immediately contact the police directly for help.


   Tutoring Attachments

   Your use of the Chegg Websites or Services may involve the exchange of le attachments between you and a Chegg Tutor. Chegg is not responsible or liable for
   the content of such attachments, and such attachments may be viewed by other Chegg users, or by the public generally. You acknowledge sole responsibility for
   and assume the risk arising from your downloading any such attachments and posting such attachments.
   [End of tutoring-speci c Section]


   Disclaimer of Warranties
   TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE CHEGG WEBSITES AND SERVICES ARE PROVIDED ON AN "AS IS," "AS AVAILABLE," AND "WITH
   ALL FAULTS" BASIS AND WITHOUT WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED. TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE
   LAW, CHEGG AND ITS SUBSIDIARIES, DIRECTORS, EMPLOYEES, MANAGERS, OFFICERS, AGENTS, REPRESENTATIVES, VENDORS, THIRD-PARTY DISTRIBUTORS
   AND THIRD-PARTY LICENSORS OF CONTENT SOLD THROUGH CHEGG (COLLECTIVELY THE "CHEGG PARTIES") SPECIFICALLY MAKE NO REPRESENTATIONS,
   WARRANTIES, OR ENDORSEMENTS OF ANY KIND, WHETHER EXPRESS OR IMPLIED, AS TO (A) THE CHEGG WEBSITES OR THE SERVICES; (B) THE CHEGG
   CONTENT; (C) USER CONTENT; AND/OR (D) SECURITY ASSOCIATED WITH THE TRANSMISSION OF INFORMATION TO CHEGG OR VIA THE SERVICES. IN
   ADDITION, TO THE FULLEST EXTENT PERMISSIBLE BY APPLICABLE LAW, THE CHEGG PARTIES DISCLAIM ALL WARRANTIES, EXPRESS, IMPLIED, OR
   STATUTORY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, OF MERCHANTABILITY, NON-INFRINGEMENT, TITLE,
   CUSTOM, TRADE, QUIET ENJOYMENT, AND SYSTEM.
   TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE CHEGG PARTIES SPECIFICALLY DO NOT WARRANT THAT THE SERVICES WILL BE ERROR-
   FREE, THAT DEFECTS WILL BE CORRECTED, OR THAT THE SERVICES OR THE SERVER, NETWORK OR OTHER SOFTWARE AND EQUIPMENT THAT MAKES THEM
   AVAILABLE ARE FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, CHEGG DOES NOT MAKE
https://www.chegg.com/termsofuse/                                                                                                                                            8/13
4/28/2020                Case 5:21-cv-02139-SVK Document 1-2Terms
                                                      Chegg    Filed   03/26/21 Page 10 of 14
                                                                  of Use
   ANY REPRESENTATIONS OR WARRANTIES REGARDING THE CONTENT OF ITS PRODUCTS, WEBSITES OR SERVICES, OR REGARDING THE RESULTS OF THE USE
   OF
            
   THE SERVICES IN TERMS    OF THEIRStudy
                           Books      COMPLETENESS,
                                             WritingCORRECTNESS,
                                                      FlashcardsACCURACY,  RELIABILITY,
                                                                    Math Solver         USEFULNESS
                                                                                     Tutors        OR OTHERWISE,
                                                                                              Internships        UNLESS SPECIFICALLY
                                                                                                              Sea…                   SET 
                                                                                                                          Sign in More
   OUT ON THE SERVICES. YOU ACKNOWLEDGE THAT YOUR USE OF THE SERVICES IS AT YOUR SOLE RISK. TO THE FULLEST EXTENT PERMITTED BY
                                                                                                                                                  
   APPLICABLE LAW, THE CHEGG PARTIES DO NOT WARRANT THAT YOUR USE OF THE SERVICES IS LAWFUL IN ANY PARTICULAR JURISDICTION, AND THE
   CHEGG PARTIES SPECIFICALLY DISCLAIM SUCH WARRANTIES. BY ACCESSING OR USING THE SERVICES YOU REPRESENT AND WARRANT THAT YOUR
   ACTIVITIES ARE LAWFUL IN EVERY JURISDICTION WHERE YOU ACCESS OR USE THE SERVICES.
   THE CHEGG PARTIES ARE NOT RESPONSIBLE FOR THE USER CONTENT, ACCURACY OR OPINIONS EXPRESSED IN USER CONTENT POSTED OR PROVIDED BY
   THIRD-PARTIES ON THE SERVICES OR LINKED SERVICES, AND SUCH SERVICES ARE NOT NECESSARILY INVESTIGATED, MONITORED OR CHECKED FOR
   ACCURACY OR COMPLETENESS BY CHEGG. INCLUSION OF ANY LINKED WEBSITE OR FEATURE ON THE SERVICES DOES NOT IMPLY APPROVAL OR
   ENDORSEMENT OF THE LINKED WEBSITE OR FEATURE BY CHEGG. POSTS AND LINKED SERVICES CREATED AND POSTED BY USERS ON, THOUGH OR IN
   CONNECTION WITH THE SERVICES MAY CONTAIN LINKS TO OTHER WEBSITES OR SERVICES. CHEGG TAKES NO RESPONSIBILITY FOR THIRD-PARTY
   ADVERTISEMENTS OR LINKED SERVICES THAT ARE POSTED ON, THROUGH OR IN CONNECTION WITH THE SERVICES OR LINKED SERVICES, NOR DOES IT
   TAKE ANY RESPONSIBILITY FOR THE GOODS OR SERVICES PROVIDED BY THESE THIRD-PARTIES. THIS "DISCLAIMERS" SECTION SHALL SURVIVE ANY
   EXPIRATION OR TERMINATION OF YOUR RELATIONSHIP WITH CHEGG.


   Limitations of Liability; Waiver
   IN NO EVENT SHALL THE CHEGG PARTIES BE LIABLE FOR ANY INDIRECT, ECONOMIC, SPECIAL, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES
   RELATED TO: (A) THE SERVICES; (B) THE CHEGG CONTENT; (C) USER CONTENT; (D) YOUR USE OF, INABILITY TO USE, OR THE PERFORMANCE OF THE SITE; (E)
   ACTION TAKEN IN CONNECTION WITH AN INVESTIGATION BY THE CHEGG PARTIES OR LAW ENFORCEMENT AUTHORITIES REGARDING YOUR USE OF THE
   SITE; (F) ACTION TAKEN IN CONNECTION WITH COPYRIGHT OR OTHER INTELLECTUAL PROPERTY OWNERS; (G) ANY ERRORS OR OMISSIONS IN THE
   SERVICES' TECHNICAL OPERATION; OR (H) ANY DAMAGE THAT RESULTS FROM EVENTS BEYOND OUR REASONABLE CONTROL, SUCH AS DAMAGES TO ANY
   USER'S COMPUTER, MOBILE DEVICE, OR OTHER EQUIPMENT OR TECHNOLOGY INCLUDING, WITHOUT LIMITATION, DAMAGE FROM ANY SECURITY BREACH
   OR FROM ANY VIRUS, BUGS, TAMPERING, FRAUD, ERROR, OMISSION, INTERRUPTION, DEFECT, DELAY IN OPERATION OR TRANSMISSION, COMPUTER LINE
   OR NETWORK FAILURE OR ANY OTHER TECHNICAL OR OTHER MALFUNCTION, INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOST PROFITS, LOSS OF
   GOODWILL, LOSS OF DATA, WORK STOPPAGE, ACCURACY OF RESULTS, OR COMPUTER FAILURE OR MALFUNCTION, EVEN IF FORESEEABLE OR EVEN IF THE
   CHEGG PARTIES HAVE BEEN ADVISED OF OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL THE CHEGG PARTIES
   TOTAL LIABILITY TO YOU FOR ALL DAMAGES, LOSSES OR CAUSES OR ACTION EXCEED THE AMOUNTS PAID BY YOU, IF ANY, TO CHEGG IN THE PAST SIX
   MONTHS, OR $250, WHICHEVER IS GREATER. THE PRIOR LIMITATION ON DAMAGES IS NOT INTENDED TO LIMIT THE CHEGG PARTIES’ OBLIGATION TO PAY
   PREVAILING PARTY COSTS OR FEES IF RECOVERABLE PURSUANT TO APPLICABLE LAW. THE LIMITATIONS SET FORTH IN THIS SECTION WILL NOT LIMIT OR
   EXCLUDE THE CHEGG PARTIES’ LIABILITY FOR PERSONAL INJURY OR PROPERTY DAMAGE CAUSED BY THE CHEGG PARTIES, OR FOR THE CHEGG PARTIES’
   GROSS NEGLIGENCE, FRAUD OR INTENTIONAL, WILLFUL, MALICIOUS OR RECKLESS MISCONDUCT. THIS SECTION SHALL SURVIVE ANY EXPIRATION OR
   TERMINATION OF YOUR RELATIONSHIP WITH CHEGG.
   YOU AGREE THAT IN THE EVENT YOU INCUR ANY DAMAGES, LOSSES OR INJURIES THAT ARISE OUT OF THE CHEGG PARTIES' ACTS OR OMISSIONS, THE
   DAMAGES, IF ANY, CAUSED TO YOU ARE NOT IRREPARABLE OR SUFFICIENT TO ENTITLE YOU TO AN INJUNCTION PREVENTING ANY EXPLOITATION OF ANY
   WEB SITE, PROPERTY, PRODUCT, SERVICE, OR OTHER CHEGG CONTENT OWNED OR CONTROLLED BY THE CHEGG PARTIES, AND YOU WILL HAVE NO
   RIGHTS TO ENJOIN OR RESTRAIN THE DEVELOPMENT, PRODUCTION, DISTRIBUTION, ADVERTISING, EXHIBITION OR EXPLOITATION OF ANY WEB SITE,
   PROPERTY, PRODUCT, SERVICE, OR OTHER CHEGG CONTENT OWNED OR CONTROLLED BY THE CHEGG PARTIES.
   BY ACCESSING THE SERVICES, YOU UNDERSTAND THAT YOU MAY BE WAIVING RIGHTS WITH RESPECT TO CLAIMS THAT ARE AT THIS TIME UNKNOWN OR
   UNSUSPECTED, AND IN ACCORDANCE WITH SUCH WAIVER, YOU ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTAND, AND HEREBY EXPRESSLY
   WAIVE, THE BENEFITS OF SECTION 1542 OF THE CIVIL CODE OF CALIFORNIA, AND ANY SIMILAR LAW OF ANY STATE OR TERRITORY, WHICH PROVIDES AS
   FOLLOWS: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME
   OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


   Indemnity
   To the fullest extent permitted by applicable law, you agree to defend, indemnify and hold harmless the Chegg Parties from and against any and all loss, liability,
   damages, judgments, claims, demands, costs, investigations, settlements, and expenses (including, without limitation, reasonable attorneys' fees) arising out of or
   directly or indirectly relating to (a) your User Content; (b) your use of the Services or activities in connection with the Services; (c) your breach or anticipatory breach
   of these Terms of Use; (d) your violation of any laws, rules, regulations, codes, statutes, ordinances or orders of any governmental and quasi-governmental
   authorities, including, without limitation, all regulatory, administrative and legislative authorities; (e) information or material transmitted through your computer,
   even if not submitted by you, that infringes, violates or misappropriates any copyright, trademark, trade secret, trade dress, patent, publicity, privacy or other right
   of any person or defames any person; (f) any misrepresentation made by you; or (g) the Chegg Parties' use of your information or User Content as permitted under
   these Terms of Use, the Privacy Policy, or any other written agreement between you and Chegg. You will cooperate as fully required by the Chegg Parties in the
   defense of any claim. The Chegg Parties reserve the right to assume the exclusive defense and control of any matter otherwise subject to indemni cation by you,
   and you will not in any event settle any claim without the prior written consent of a duly authorized employee of the Chegg Parties. These indemnity obligations
   shall survive any expiration or termination of your relationship with Chegg.


   Export
   Software related to or made available by the Services may be subject to United States export controls. Thus, no software from the Services may be downloaded,
   exported or re-exported: (a) into (or to a national or resident of) Cuba, North Korea, Iran, Syria or any other country to which the United States has embargoed
   goods; or (b) to anyone on the U.S. Treasury Department's list of Specially Designated Nationals or the U.S. Commerce Department's Table of Deny Orders. By
   downloading any software related to Chegg Websites, you represent and warrant that you are not located in, under the control of, or a national or resident of, any
   such country or on any such list. Further, by using any of the Services, you represent and warrant that you are not on any United States government list of
   restricted or prohibited persons with whom a United States company may do business.



https://www.chegg.com/termsofuse/                                                                                                                                             9/13
4/28/2020                Case 5:21-cv-02139-SVK Document 1-2Terms
                                                      Chegg    Filed   03/26/21 Page 11 of 14
                                                                  of Use
   Reporting Copyright and Other Intellectual Property Violations
   Chegg    
    respects the intellectualBooks
                                  propertyStudy
                                             rights of Writing     Flashcards
                                                       others and takes             Math
                                                                        the protection      Solver and
                                                                                       of copyrights Tutors     Internships
                                                                                                       other intellectual             Sea… Only the
                                                                                                                          property seriously.      
                                                                                                                                                   Sign  in More
                                                                                                                                                     intellectual            

   property rights owner or person authorized to act on behalf of the owner can report potentially infringing content. If you believe your work has been infringed
   through the Services, please notify us at Chegg, Inc., Attention: Copyright Agent – Dana Jewell, 3990 Freedom Circle, Santa Clara, CA 95054, 408-855-5700,
   CopyrightAgent@Chegg.com.

     Your contact information, including name, address, telephone number, and e-mail address;

     A description of the copyrighted work you claim has been infringed (including, e.g., the title, ISBN and other bibliographic information for books);

     A reasonably speci c description of where the allegedly infringing material is located on the Services (including, e.g., the URL);

     A statement by you that you have a good-faith belief that the allegedly infringing material is not authorized by the copyright owner, its agent, or the law;

     Your electronic or physical signature;

     A statement by you, made under penalty of perjury, that the information in your notice is accurate and that you are the copyright owner or authorized to act
     on the copyright owner's behalf; and

     Information reasonably suﬃcient to permit us to contact the complaining party.


   NOTE: This contact information is for inquiries regarding potential copyright and other infringement only.
   It is often diﬃcult to determine if your intellectual property rights have been violated or if the DMCA requirements have been met. We may request additional
   information before we remove any infringing material. If a dispute develops as to the correct owner of the rights in question, we reserve the right to remove your
   content along with that of the alleged infringer pending resolution of the matter.
   Chegg will provide you with notice if your materials have been removed based on a third-party complaint of alleged infringement of the third-party's intellectual
   property rights.
   IF YOU KNOWINGLY MISREPRESENT THAT MATERIAL IS OR IS NOT INFRINGING, YOU MAY BE SUBJECT TO CIVIL PENALTIES. THESE INCLUDE MONETARY
   DAMAGES, COURT COSTS, AND ATTORNEYS' FEES INCURRED BY CHEGG, BY ANY COPYRIGHT OWNER, OR BY ANY COPYRIGHT OWNER'S LICENSEE THAT IS
   INJURED AS A RESULT OF RELIANCE UPON YOUR MISREPRESENTATION. YOU MAY ALSO BE SUBJECT TO CRIMINAL PROSECUTION FOR PERJURY. You agree
   we may provide your notice to the provider of the allegedly infringing material.
   We have a policy of terminating accounts of users who repeatedly and intentionally infringe the intellectual property rights of others.


   Legal Disputes
   If a dispute arises between you and Chegg, our goal is to provide you with a neutral and cost-eﬀective means of resolving the dispute quickly. Accordingly, you
   agree that we will resolve any claim or controversy at law or equity that relates to or arises out of the Terms of Use or the Services or your use of the Services (a
   "Claim") in accordance with the subsections below.


   General. You and Chegg agree that any dispute, claim or controversy arising out of or relating to these Terms of Use or the breach, termination, enforcement,
   interpretation or validity thereof (collectively, "Disputes") will be settled by binding arbitration; except that either party retains the right to bring an individual action
   in small claims court. Without limiting the preceding sentence, you will also have the right to litigate any other Disputes if you provide Chegg with written notice of
   your desire to do so by email at https://www.chegg.com/contactus/ or regular mail at our oﬃces located at Chegg, Inc., 3990 Freedom Circle, Santa Clara, CA
   95054, Attn: General Counsel within thirty (30) days following the date you rst agree to these Terms of Use (such notice, an "Arbitration Opt-out Notice"). If you do
   not provide Chegg with an Arbitration Opt-out Notice within the thirty (30) day period, you will be deemed to have knowingly and intentionally waived your right
   to litigate any Dispute except as expressly set forth with respect to individual actions in small claims courts. You acknowledge and agree that you and Chegg are
   each waiving the right to a trial by jury or to participate as a plaintiﬀ or class member in any purported class action or representative proceeding. Further, unless
   both you and Chegg otherwise agree, the arbitrator may not consolidate more than one person's claims, and may not otherwise preside over any form of any class
   or representative proceeding. If this speci c paragraph is held unenforceable, then the entirety of this "Legal Disputes" section will be deemed void. This "Legal
   Disputes" section will survive any termination of these Terms of Use. Notwithstanding the foregoing, each party reserves the right to seek injunctive or other
   equitable relief in a court of competent jurisdiction with respect to any dispute related to the actual or threatened infringement, misappropriation or violation of a
   party's intellectual property or proprietary rights or breach of the User Content and Activities provisions of this Agreement.


   Arbitration Rules, Governing Law, Jurisdiction and Venue. The arbitration will be administered by the American Arbitration Association ("AAA") in accordance with
   the Commercial Arbitration Rules and the Supplementary Procedures for Consumer Related Disputes (the "AAA Rules") then in eﬀect, except as modi ed by this
   Section of these Terms of Use. (The AAA Rules are available at www.adr.org or by calling the AAA at 1-800-778-7879.) The Federal Arbitration Act will govern the
   interpretation and enforcement of this Section. These Terms and any action related thereto will be governed by the laws of the State of California without regard
   to its con ict of laws provisions.


   Arbitration Process. A party who desires to initiate arbitration must provide the other party with a written Demand for Arbitration as speci ed in the AAA Rules.
   (The AAA provides forms for use in arbitration proceedings including a Demand for Arbitration: Consumer Arbitration Rules here.) The arbitrator will be either a
   retired judge or an attorney licensed to practice law in the state of California and will be selected by the parties from the AAA's roster of consumer dispute
   arbitrators. If the parties are unable to agree upon an arbitrator within seven (7) days of delivery of the Demand for Arbitration, then the AAA will appoint the
   arbitrator in accordance with the AAA Rules.


   Arbitration Location and Procedure. Unless you and Chegg otherwise agree, the arbitration will be conducted in the county where you reside. If your claim does
   not exceed $10,000, then the arbitration will be conducted solely on the basis of documents you and Chegg submit to the arbitrator, unless you request a hearing

https://www.chegg.com/termsofuse/                                                                                                                                             10/13
4/28/2020                Case 5:21-cv-02139-SVK Document 1-2Terms
                                                      Chegg    Filed   03/26/21 Page 12 of 14
                                                                  of Use
   or the arbitrator determines that a hearing is necessary. If your claim exceeds $10,000, your right to a hearing will be determined by the AAA Rules. Subject to the
   AAA
              
    Rules, the arbitrator willBooks
   arbitration.
                                 have the Study
                                          discretion to direct a reasonable
                                                     Writing       Flashcardsexchange  of information
                                                                                    Math    Solver by    the parties,
                                                                                                       Tutors         consistent with theSea…
                                                                                                                   Internships                 
                                                                                                                                          expedited nature
                                                                                                                                                     Sign of
                                                                                                                                                           in the
                                                                                                                                                                More 



   Arbitrator's Decision. The arbitrator will render an award within the time frame speci ed in the AAA Rules. The arbitrator's decision will include the essential
    ndings and conclusions upon which the arbitrator based the award. Judgment on the arbitration award may be entered in any court having jurisdiction thereof.
   The arbitrator's award damages must be consistent with the terms of Limitation of Liability section of these Terms of Use as to the types and the amounts of
   damages for which a party may be held liable. The arbitrator may award declaratory or injunctive relief only in favor of the claimant and only to the extent
   necessary to provide relief warranted by the claimant's individual claim. If you prevail in arbitration you will be entitled to an award of attorneys' fees and expenses,
   to the extent provided under applicable law. Chegg will not seek, and hereby waives all rights it may have under applicable law to recover, attorneys' fees and
   expenses if it prevails in arbitration.


   Fees. Your responsibility to pay any AAA ling, administrative and arbitrator fees will be solely as set forth in the AAA Rules. However, if your claim for damages
   does not exceed $75,000, Chegg will pay all such fees unless the arbitrator nds that either the substance of your claim or the relief sought in your Demand for
   Arbitration was frivolous or was brought for an improper purpose (as measured by the standards set forth in Federal Rule of Civil Procedure 11(b)).


   Changes. If Chegg changes this Legal Disputes section, you may reject any such change by sending us written notice (including by email to legal) within 30 days of
   the date such change became eﬀective, as indicated in the "Last Updated" date. By rejecting any change, you are agreeing that you will arbitrate any Dispute
   between you and Chegg in accordance with the provisions of this Section as of the date you rst accepted the terms of these Terms of Use (or accepted any
   subsequent changes to these Terms of Use).
   This "Legal Disputes" section shall survive any expiration or termination of your relationship with Chegg.


   Policies
   When using the Services, you are subject to any posted policies or rules applicable to features you use through the Services, including without limitation the
   General Policies and all policies referenced in the General Policies or elsewhere in this Agreement. All such policies or rules are hereby incorporated into these
   Terms of Use. These policies may change from time to time.


   Privacy Policy
   Please refer to our Privacy Policy (https://www.chegg.com/privacypolicy) for information on how we collect, use and disclose information from our users. You
   acknowledge and agree that your use of the Services is subject to our Privacy Policy
   List Prices

   The list prices displayed on the Services for publications come from bibliographic information we receive from leading third-party sources and publishers. Each list
   price is the publisher's suggested retail price. To the fullest extent permitted under applicable law, Chegg is not responsible for errors in that third-party data,
   including prices for the sale or purchase (buyback) of books. If a title does not have a publisher's suggested list price, the Services may not show a list price in the
   online catalog. If a product is listed at an incorrect price due to typographical error or an error in pricing information received from our suppliers or for any other
   reason, Chegg shall have the right to refuse or cancel any order (to the fullest extent permitted under applicable law), whether or not the order has been
   con rmed and your method of payment charged. If your method of payment has already been charged and your order is canceled, Chegg will issue a credit to
   your method of payment.


   Chegg Credit
   From time to time, Chegg may issue you "Chegg Credit." Upon providing you Chegg Credit, to the fullest extent permitted under applicable law, Chegg may place
   limits on its use, and Chegg Credit may not be moved from one Chegg Service to another. If provided to you in exchange for goods or services or as a refund, it
   will not expire, though we may with notice after a posted period of time convert your credit to cash and send it to your address of record. If the credit was given to
   you with terms explicitly authorizing redemption for cash, you may convert that credit to cash. If you receive a credit from customer support, you may not redeem
   it for cash.


   Chegg Discount Codes, Bonuses, Coupons, Loyalty Programs, Points Programs & Other Promotions
   From time to time, Chegg may oﬀer discounts, bonuses, coupons, loyalty programs, points programs, sweepstakes, contests or other promotional incentives. These
   incentives typically have their own speci c rules, restrictions and limitations (e.g., limiting when, how often, and under what circumstances you may be eligible for
   the promotion). You are responsible for carefully reviewing and complying with these applicable rules, restrictions and limitations. You agree not to engage in any
   self-dealing, collusion, smur ng (de ned as breaking large orders or sales transactions into multiple individual transactions for the purpose of obtaining multiple
   discounts or payments), or otherwise gaming or defrauding the system. By participating in such promotions, you agree to be bound by the applicable rules and
   restrictions, and that Chegg, in its sole discretion, may deny payment or bene ts to the fullest extent permitted under applicable law (e.g., when it believes
   improper activity has occurred or when a code has expired). All promotions may expire at any time without notice to recipients. Discounts apply only toward the
   actual base product/service rental or purchase cost; they do not apply to taxes, shipping, extension or late fees, or any other additional fees (e.g., conversion to
   purchase fees).


   Return of Digital Access Codes
   Through the Services, you may purchase, as a separate product, a digital access code (DAC) to certain Digital Content. The DAC publishers allow only one user (one
   activation) of these codes. Chegg will ship your ordered DAC to you in sealed packaging. If the DAC packaging is opened, Chegg must assume that the code is
   activated and therefore cannot be resold. Thus, you may not return a DAC with opened packaging for a refund.


https://www.chegg.com/termsofuse/                                                                                                                                         11/13
4/28/2020                Case 5:21-cv-02139-SVK Document 1-2Terms
                                                      Chegg    Filed   03/26/21 Page 13 of 14
                                                                  of Use
   Tax
   Rentals  
    and purchases through    Books         Studymay Writing
                                    the Services      be subject toFlashcards        MathDepending
                                                                     taxes in many states.   Solver onTutors
                                                                                                           your stateInternships          Sea…
                                                                                                                      and the nature of the            Sign inyouMore
                                                                                                                                            product or service     receive
                                                                                                                                                                        

   from us, this may be a rental tax, sales tax and/or use tax. Tax rates are diﬀerent from state to state. You are responsible for paying all such taxes.


   Supplemental Materials
   Unfortunately, we cannot guarantee that supplemental materials (CDs and CD-ROMs, Workbooks, Study Guides) will be included with book rentals. However, they
   are available for purchase on select titles. If you receive your rental book with any of the above items, you are welcome to use it. We ask that you return your book
   complete with any supplemental materials you received.


   Asset Ownership

   All rentals remain the property of Chegg, or third-party partners for physical text books, even while the item is in your possession. You may be given the option to
   purchase rented books from Chegg or third-party partners, either at the end of a rental cycle or at any point during the rental cycle. If you wish to purchase a book
   you have rented through the Services, you may be able to do so by accessing your account on the Services and looking for the purchase option. In this case, title
   (ownership) transfers to you as soon as your method of payment is approved for purchase value. If you purchase the title through our purchase program, title
   (ownership) changes hands when we or our third-party partners provide the book to the shipping company. Certain digital products may not be available for
   purchase or may have diﬀerent purchase terms, and you should review their speci c terms prior to rental or purchase.


   Certain Payments and Renewals

   Payment for certain Services is due in advance of each applicable membership period (e.g., monthly or annually). MONTHLY AND ANNUAL MEMBERSHIPS MAY
   AUTOMATICALLY RENEW AND YOUR CREDIT CARD OR OTHER PAYMENT METHOD WE HAVE ON FILE FOR YOU WILL BE CHARGED ON THE FIRST DAY OF
   EACH RENEWAL PERIOD UNTIL YOUR MEMBERSHIP IS TERMINATED BY US OR CANCELLED BY YOU. IF ANY OF OUR CHARGES ARE REJECTED FROM THE
   PAYMENT METHOD YOU HAVE INDICATED IS YOUR PREFERABLE PAYMENT METHOD, YOU AUTHORIZE US (WITHOUT NOTICE TO YOU, UNLESS REQUIRED
   BY APPLICABLE LAW) TO, IN OUR SOLE DISCRETION: (I) RETRY SUCH PAYMENT METHOD; AND/OR (II) COLLECT FROM ANY OTHER PAYMENT METHOD WE
   HAVE ON FILE FOR YOU. Also, for some of our paid Services, you may elect to temporarily "suspend" your membership, for example, during school breaks or
   vacation, for up to a total of 90 days in any one membership year (i.e., during each 12-month period following the commencement of your membership), and the
   period of your membership will be extended by the total amount of such suspended period(s). You agree to pay all applicable fees for your memberships and use
   of our paid Services, plus any applicable taxes or other charges as may be required, when due and payable. All fees and charges are payable in advance and non-
   refundable, including after cancellation, unless otherwise disclosed at the time of purchase. If you wish to cancel your membership in a Service (if available), please
   visit the customer support web area on the Services. Cancellation of memberships (if available) will take eﬀect as detailed in the cancellation information for the
   speci c Service you want to cancel.


   Free Trial Memberships

   We may from time to time oﬀer free trials for some of our Services. Such trials may require you to register with a valid credit card to commence. Users that sign up
   for a free trial membership at a particular level will be automatically renewed at the promoted membership rate for that level at the end of the trial period unless
   the user cancels the membership at least before the end of the trial, unless the terms of the oﬀer explicitly state otherwise. You can cancel a free trial online on the
   Services or by contacting Chegg's customer support. After cancellation of a free trial, you may be able to continue as a Free Member with reduced bene ts or
   access. Only one free trial membership is allowed per person. Subsequent registrations do not qualify for free trials. Unless the terms of a promotion state
   otherwise, for promotions that include "free" periods with "paid" periods, paid periods will elapse rst. We may introduce new or additional features, services or
   materials to the Services which may be a part of, or priced separately from, existing levels of membership at our sole discretion.


   Chegg Honor Code
   We know that most of you have never and will never abuse the Services or any of the information, services or materials available through them. You agree to abide
   by our Honor Code.
   You may not use any of the solutions, answers, materials or information available on or through the Services, to cheat. Examples include:

   1. Submitting any textbook solutions from the Services as your own to any class.
   2. Using our questions and answers service to complete tests or homework when instructed not to use outside help.
   3. Otherwise passing along any solutions, answers, materials or information from the Services as your own.
   4. Any other violation of your instructor's or school's academic honor code.
   We will take swift action against anyone found violating this Honor Code. If Chegg is presented with evidence that its Services have been used in a manner
   contrary to its Honor Code or any other part of these Terms of Use, Chegg may, in its sole discretion, remove the materials and terminate the account of the
   involved users.


   A message to students:

   As current and former students, the Chegg team understands the pressures and time constraints school creates. That being said, we also know from the
   unfortunate tales of our peers that the risk you take by violating your school's code of academic integrity is not worth the reward. Copying solutions or posting
   unexplained nal answers promotes completion without comprehension, and that's something we don't support on the Services.


   A message to educators:
   We are always seeking opportunities to work with educators in making our Websites a valuable resource for both you and your classroom for years to come. If you
   need to contact us concerning an issue of academic integrity, please e-mail us at Honor Code.



https://www.chegg.com/termsofuse/                                                                                                                                        12/13
4/28/2020                Case 5:21-cv-02139-SVK Document 1-2Terms
                                                      Chegg    Filed   03/26/21 Page 14 of 14
                                                                  of Use
   Miscellaneous

   Unless   
    otherwise stated in these  Books TermsStudy       Writing
                                            of Use, if any provisionFlashcards       Math
                                                                     of the Terms of Use     Solver invalid,
                                                                                         is declared   Tutors        Internships
                                                                                                             illegal or                       
                                                                                                                        unenforceable, all Sea…         Sign in continue
                                                                                                                                           remaining provisions   More  in
   full force and eﬀect. The failure of Chegg to exercise or enforce any right or provision of the Terms of Use is not a waiver of such right or provision. The section
   titles of the Terms of Use are for convenience only and have no legal or contractual eﬀect. Non-performance of either party, except for the failure to make required
   payments, will be excused to the extent performance is delayed or rendered impossible by any reason where failure to perform is beyond the reasonable control
   of the non-performing party. This "Miscellaneous" section shall survive any expiration or termination of your relationship with Chegg.


   Changes
   Chegg may modify the Terms of Use including the linked policies contained herein from time to time ("Updated Terms"). You agree that we may notify you of the
   Updated Terms by posting them on the Chegg Website so that they are accessible via a link on the home page, and that your use of our Services after we have
   posted the Updated Terms (or engaging in such other conduct as we may reasonably specify), you agree to be bound by the then-current version of the Terms of
   Use, including any changes we may have made since the last time you used our Services. It is therefore important that you review the Terms of Use regularly to
   ensure you are aware of any such changes. The updated Terms of Use will be eﬀective as of the time of posting, or such later date as may be speci ed in the
   updated Terms of Use, and will apply to your use of the Services from that point forward.


   Entire Agreement

   The then-current Terms of Use, including (a) any related policies and terms referenced in the Terms of Use and (b) any Additional Terms, are the entire agreement
   between you and Chegg regarding the Services. The Terms of Use may not be modi ed without the consent of a duly authorized representative of Chegg and will
   supersede and prevail over any terms or conditions you may include with any purchase order or other transaction document or communication with us, regardless
   of whether Chegg signs them or fails to object to them. This "Entire Agreement" section shall survive any expiration or termination of your relationship with Chegg.


   Contacting Chegg
   If you have any questions or concerns regarding the Chegg Websites or Services, please write to us at https://www.chegg.com/contactus/ or at our oﬃces located
   at 3990 Freedom Circle, Santa Clara, CA 95054. All notices, authorizations, and requests to Chegg shall be deemed given on receipt.




   ABOUT CHEGG

   LEGAL & POLICIES

   CHEGG PRODUCTS AND SERVICES

   CHEGG NETWORK

   CUSTOMER SERVICE




      © 2003-2020 Chegg Inc. All rights reserved.




https://www.chegg.com/termsofuse/                                                                                                                                        13/13
